OFFICE    OF   THE AlTORNEY GENERAL OF TEXAS
                           AUSTIN




Bon. ilaokWleah
county Attorney
Csmexml county
8r~~~rille, Texas
Bear 8lr:




                                            on the above   stat.4
question    hae b



                                         queetlon amben
                                         the taxing.agenoies
                                        e t5.M pa& prooeed-
                                    ire4 Civil Statutes o?
                                     forsoleea delinquent
                                 ow arrived at the point
                         havin$ been u) foreolo1~4 upsn
                         ortain .qwetions have arisen with
                         e distrlbwtlon    09 oasb obtaIned
                       ssdrrol'rruahsale. The two method8
                      ion eontended r0r cub set out in
                      Q4 ftW Said pUmO6S and Wld08ed
                    or better explanation ef the qn*stSons

           "In the partioular trample &dcrr oonsidsm-
      tion, thore are ten aore of tin4 whloh are
      taxed by six munioipalfties, to wit: Bbats,
      Oounty, Wainage MStsiot, Water BUtriOt      Wayi-
      gatson bietriot, aad~Inbepsn4dbntLsohaalD&?&et.
Hon. Jack Wleoh, Page 2


     The taxes for the State of ?exas County,
     and the Drainage Distriot are oo ileoted by
     the County bressor aa Collator, and
     delinquent tax eult8 for aal4 aaenoiecl are
     proaeouted by the County Attorney of thirr
     county.   The Watar f$atriotr Navigation
     MatriOt, an4 Indepsndont Sohool Distriot
     caoh ha6 It6 own as6elsOr an4 OOlleOtOrl
     however, them three aunialpalltle~ have
     employed the same attorney to br9.mg8uit8
     for them to oollaot delinquent taxes.
           "Upon the ten aore Involved tars8 worn
     delinquent ror 4 period of year% the total
     tax, penalty, lnterert an4 line ooat ror all
     agenoies totaling $m,    for whloh prinolpal
     amount ju4gmnt wag taken in Our Dlatriot
     Court under 8416 Art. 7WSb.    The Cmrt in
     ea%d proceeding fixed an adjudged velue undsr
     8ao. 8 of maid ktlole, upon ths aaid ten
     4or84  at &OO.   The property was rold under
     order cf sale an4 purchased by the Water Mn-
     trlot fortha use and bemilt of ttsslt aad
     all other taxing unite whfsh were parties to
     z;g suit by authority of Sea. 0 of said Arti-
            Subsequent thereto, the aaid Water
     M&lot     sold the said property tq a private
     individual at the pribe ot $BOC, muue be-
     the edjudged value oi~$Re aald property in
     84id roreslceure suit;;.*.
                 an4 in   add   fbreoloaure   suit   in-
                 oaats In thcarao~t of #lo &me
     prbvd-, au were ten per oant (1093)Of the tax,
     penalty, intereat, and line oost, on eamunte
     due the Water, WavigaCion, and Independent
     Bohool Mstriato, allowed a8 attorney's feea,
     whloh amounts were sritten into raid judemnt.
          Tt ia now the oontention  of'the attorney
     repreaentbingSaid Water, Wtavlgatlonan4 Indo-
     pendent Bahool Metr;ri~tethat the prcioeedaflmw
     #aid sale should be dletributed 44 set out in
     Exhibit *Bw snoloeed herewith, $n whtoh the
     distriot oaurt oosta ooete of inveetl*tlon,
     and ten pearoent (14) of the princrtpal4taOUaa
Hon. Jaok Kleoh, Page 5


     oi tax, penalty) Interest 4ml line 006t,
     due ths 6614 Wetar titrlot, R6vleatlon
     Pistrict an4 Independent 86hool M6trlot,
     46 attorney*6 fees, are deduoted fnm the
     amount obtained from the sale of eald pro-
     perty, and pal4 In oa8h, the remainder there-
     of to be prorated amongrt the varlou6 taxing
     4g6nol66, pro rata an4 in proportion to the
     amounts of their respeotlve tax liens as e6-
     tablished In 66ld jud@mnt.
          " ........

          *Kindly let u6 have the opinion of your
     otiloe 46 to the proper 4istrlbutlon of pro-
     oe646 in the 6616 of property under delinquent
     tu   lien foreoloaure. (Art. IS&b).
         ".W%thrererenoe to our 6e66Ib que6tlon.
    Art. 9SSe, Revl66d Civil Statute6 of Texa6,
    19E5, provl4ee for the tees of the County
    Attorney ln repreeentlng the &ate an4 County
    In 411 suits agrln6t delinquent tax payer6 and
    also 6ets out the oompensatlbn for 6enloe6
    ree4red therein by oertaln other oounty offl-
            The 64iieAat, 46 finally 46mndea In
    1931,*oertainly was eluotsd by the Leglrlature
    wlthout having before It Art. 'IMlllb,
                                         whloh
    latter A& w66 not passe4 until the M&h Legla-
    lature in 1987.,
          “In lnetanees where th6 State inetltutea
    the prooeedlng under Art. 734Sb, or whm     6m
    other taxing agenay lMtltISte6 66m6 6nd it 16
    oarrled to judgment, there is no.lnoanvenlenoe
    or dlffloulty in apply-     the said Art. 753iZ
    fo~lo~~t4xlng of tees due the varlow oounty
                Hover,   ln ln6tanoes ln whloh a
    suit 16 &ought under Art. IS&b by 6am other
    taxing agenoy and the St6t6~4M Dounty are ia-
    pleaded 46 part166 deienflant,  but before the
    filing of the tax alaim,for the Btats and County
    In said duit, the ault 18 4lrml6ee4 at plaln-
    tiff'6 ooet, It haigbeen th6 oontsntion oi the
    taxing 6genoles brln@ng 6aYd Suit that th6 fees
    Jaok Wleoh, PagO 4


    due the County Attorney an4 provided for in
    Art. 7332, & not 4oorue 664 4x-4not payable.
         *Thsrefore, we llaoer6ly request your
    advloe as to whiiRoounty attorney** fees pro-
    vided for in Art. 9X31346orue in Suit6 ln-
    stltuted by tax      unit6 UIklOr Art. 9S45b.
                   "tftat6 an4 County are lmpl6a4-
    and In whloh the
    e4 a8 partlea defendant, or intervene th6rel.n.*
          WOquote fhdiOB6 5I;6, 0 ut4 th6 flmt pclragnph
of Seotion 9 of Artlale 7MZlb, Vomon*a Clvll Annotated
6t4tutes 46 r0mtt:
         *aeo. 5. bon the trial of 6414 oauae
    the Court 6hhallhear OVld~OO upon the r~aon-
    able fair ralue of the prop6rty tad ah611
    inoorporat6 In its ~u4gIWat a findlna of th6
    ma6anabl6 fair value thereof, la bulk or ln
    pamel6, either or both, a6 the Court my deem
    proper, whloh reaoonable felr value 60 round
    by th4 &Ul't 16 hereafter 6~6timO6 Stylsd
    ‘adjudged whet,   whloh ta4du4ge4 v41uet 6hdll
    be the value an of the date ~of the trial an4
    shall not neoesearlly be the value at the tiau,
    the 466e66ment of th4 tax60 was naae; provfll-
    64, that the burden of proof shall be on the
    owner or ownare of euoh propsrty In 44tablirh-
    ing the Yalr valuet or a4judged WSue 46 pro-
    vld64 in thfe 6e0tlon md, provided further that
    thi6 SeOtiOn Shall. Odly apply to tax66 whloh
    are delinquent for the year lQS5 6nd prior yearn.

         '8'30.5. dll OOUPt OOSt6, ~inOludiI@ OOStit
    of aenlng proos66,~In any suit hereafter
    brought by or inbehalf of any taxing unlta for
    4ellnquent taxes in whloh suite all other tax-
    ing unite having a delfnquent tat alaim again6t
    suoh prttpertyof any pati thersof,'he??ebeen
    impleaded, to&ether with all sxp6n666 of fore-
    oloaure 6616 an4 suoh re66onable 4ttOPAOy'S
    foes aa may be lnourred by the lnterpl6a&6a or
    interveni~ taxing wilts, n& 6xoee41     ten per
    oq   (I@$? of the aemunt cued for, 6u0
                                         "& attor-
    ney 6 fees to be aubjeat ta @o appreaf. of
    the oourt t0g6ther wlth 6uoh r6asoaabUt exp6n666
    a6 the trring U&t6 may ln0ur in'progUti~@ data
    and lnrorm4tlon 46 to"&6 name, ldwiti~ty and
    hOatiOn of n600tJ64~ p4rtl46 and in ppoouring
Hon. Jaok Wieoh, Page 5


    neoesearp lo&al de6oriptions of the property,
    Shall be ohargeabls a6 00Urli006tS.
            "800. 0.   110JWQH'ty   sold   iOr   tan6
    under deoree in auoh suit shall be sold to
    the owner of said property, dlmotly or ln-
    dlreotly, or to 4nyono having 4n Interest
    th4reln, or to any party other than 4 taxlw
    unit vhrhichie a party to the suit, ior lees
    than the amount O? tb adjudged value afOre-
    said Of said property or the aggregate amount
    of the judgments a@nst    the property In sail:
    suit, whlohever 16 l.cnrer,and the net proo4eda
    or any 44le or Suoh proJrrrtymad4 under de-
    ortttt
         Of OOUX% ln Sal6 4Ult t0 any p4rfy other
    than any auah taxing unit shall belong an4
    be distributed to all  taxing units whioh are
    parties to the suit whloh by the judgment ln
    said eult hava been found ta have tat liena
    againat 8uoh property, pro rata and in propor-
    tion to the amount8 of their respeoti?e tax
    1lens a6 e6tabllehed in said judgment, but
    any ex8ea6 in the pmOttOd6 of sale over an4
    above the amount neos6aary to defray the oost6
    of Wit and sale and other expsn606 herein-
    above made ohargeabl4 against euoh prO46ed6
    and to fully dlsoharge th4 judgment6 ag4ln6i
    64ld property, 6ba11 be paid to the parties
    legally tntltlsd to such ex0466.
         YTeo. 9. If the property b6 tmld to
    any taxing unit whloh in 4 party to the juhgi,
    Psentunder tleoreeof oourt In said cult, the
    title to eeld property 8ha3.lbe.bld In and
    hold by the t4xi.w ,unl$$urohasing 6am6 for
     the   US6   ': ;-e~*;t           k&4 &.w+&,
            ?@$6 tildi tire’pdrtlefi to ~the’bti*t
    taxing uti
    and whioh have been atYjud%edIn salt suit
    to have tax 1lene against Such progsrty, prC
    rata and in proportion to the amaunt of the
    tax liens in favor of said resp4otivs taxing
    units a6 eatabllehed by ths judgment in said
    suit, ancl cost8 and 4xpen646 shall not be
    payable until 6414 by suoh taxing unit 40
    purch46lng 64me an4 euoh property 4ha11 not
    be &sold by the taxIn& unit purohas$ng 6am8
    far leas than the adjudged value thorsof or
    ths amount of $he juU&leentaag6lz.M the pro-
    perty in 64ld 'i&t, WhiOh4VOr is 1CW4r, with-
lion. Tack Wieah, rage 6


     out the written consent of al1 taxing units
     whioh In said jubgmnt have been found to
     hav4 tax 1141~ against such propsrty; and
     wh4n such property is so1a by the taxing
     unit pumharlng earn, ths proo~~edethemof
     4haU bet r4t34iv4aby it r0r aacount of lt-
     self and all other oadd taxlug units ad-
     jtiged In said suit to have a tax ll4n
     a@nst   suoh property, and after paylng all
     ooets and expenses, shall bs distributed
     among euahtaxiw    units pro rata and in pro-
     portion to the amount of their tax lisns
     against suoh proparty as established In
     said ju&fn4nt. Consent in behalf of the
     Stat4 of T4xat1 under thls Ssotion of this
     Aot may ba given by the County Tax Collector
     of the oounty in whloh the propsrtp is loaat-
     46."

          Art1014 mse, V4rnon's Civil Statutes, proease
that th4 oountp dr dlstriot attorner shall mpremnt    the
Btate aad oount]r”ln all suits 4galnst dellnqusnt tax pay-
4rs and Ueflnlteiy provid4r asrtain t44a forth4 oountp
or distriot attorney for th4 servioss named therein. W4
quote rrm this art1014 as follows~
          0....Provlded. that the rses herein pro-
     vided for ia oonneotlon with asUnq,uent tax
     suite shall ometltute th4 only fess that
     shall be oharged br said 4ffloer4 for prrpar-
     $3~3,fillrig,lnatltuting, aud proseoutlag suits
     on delinquent tax4s and seourlug ooll4etlon
     thereof, au4 all laws ia oonfllot herswlth ar4
     hereby rep4al46.

     ay t~I~h~~~~e,,'~~~'~~~~~~~~~~~~~t
    taxes for &hioh he Is Uable, togsther with admu-
    4d fut4rset after the rlllng of suit berore~judg-
    mont Is taksn ageinst him inth4 oaae, then,
    only one-half ot the $444 taxable in suoh a ease,
    as provided ror herein, shall be charged against
    hlm....."
            Art1014 7555, Varon*a   Civil Gtatutae, xeads as
r0lm4:
            *In eaoh ,easesuoh f4es shall be taxed as
                                                          409




Hon. Jaok Wiech, page 7


     oorts against the land to be sold uuder Judg-
     mnt far tsxas, and paid out of~the proowds
     of sale or same after th4 taxe8, penalty anu
     lntersst duo th4raon ar4 paid, and in no oas4
     shall the State or oounty b4 1labl.ether4ror."
          By Geotlon9 of Art1414 7ZWb, supra, the beis-
lature ha8 ep4oifloally pmv%dsd that all oosts an4 4x-
p4ns4s In the suit under this statute shall be paid prior
to the agportlanment to th4 various taxing units of th4lr
rwpeotlve shams and prw44d8 froa the tax sal4. It IS
oalled to your attsntlon, however, that ths oosts and 4x1
p4neea Inourmd In such a tax suit are not payable Wtll
titer sa1.eof the property Is made by th4taxlng unit
whl4nkpurohasad ths sam at the original sal4. In S4otlon
9, supra, the &$iirrhltUXWepsclfdoally  provld4d “and oosts
and sxpenses shall not be papble until sale by suoh tax-
ing unit 40 pumhasfng sane,     Hone of the oourt oosts or
axpmaes naa be paid until after the property has beea sold
by the taxing unit whloh pumhassd the mm4 In th4 flxst
sa14 and artsr tad sale, mid oosts ar4 to b4 paid ilret
out or the prooseds or auoh sale and th4 balanos or the
proaeads or suah sals, after all oosts an& exp4ns44 hata
been paid, mu& ba distributed to all taxing unite whleh
am partiss to th4 suit whioh by the judgment In said suit
have ba4n found to hava tax llemagalnst said property,
pro rata, and in proportion to ths miauntsor their m-
apeotlvetax liens 88 4stablished In said Judgamnt.
          Geotlond of &%I014 IMlib, supra, deals with
what my be allowed as oourt oosts. 80 whirs in thls s40-
tlon does It provide that ta*ing units shall pay an attor-
n4y.s is8 of 106     Furthsrmors, no where in this seotlon
Is it provided that lO$ puy be ohargtsdIn every ease as
oourt ooets for attorney's t448. It 16 provldsd, hou4v4r,
that such reasonable ieea as rpalr bs inaurma by tba inter-
pleader or intarvsnillg  tax143 units and not 4xeerdlng lO$
0r th4 amount 4~44 ror,   may b4 ohargcrd. In other WOF&B,
If a taxing unit oontmmted with an attornsy to pap him
a% for his 44rvl440, th4n only this 5!8would bs ahargeable
as oourt oosts bsoaum that would be the tsaaonablm~attor-
ney's reee that would bs lnourred by that partlaularlnter-
pleader ar intervening taxing unit. Hrm4ver, It that 88184
taxing al~trlct oontraots with an attormy to pap hla,23%
Eon. Jack Wleah, Page 8


es his attorney's f4.;e,Only 10s Of that em0ur.twould be
chargeable as court coete.   To bear this out ie tfiefact
that the .:4tdoes not provide fcr lO$ attorney's feea In
evary oaee but providea for the allowanoe of attorney's
retie a8 inourrad not exceeding 10$,

          While Ysotlon 6 of Artiole 7345b, eupre, appliee
to all taxing unite, it is evident that the part whioh
refers to attornsy'e faae se court costs dcee not apply
to the oountg or dietriot attorney. This is true beoauee
thie aaction reeds, in pert, ae follows:
           '...Suoh reaeonable attorneyPa fees as
     incry
         be incurred by the interpleader or intsr-
     venlng taxing unite....w
          The partlouler language..above quoted shows tha
leglelatlva Intention that the same shall not apply to the
county attorney'e is4 or dietrlot attorney's reee b4oaue4 of the
raat that the State and oounty er4 prohibited by Astlole
7333, eupra, from inourring any attorney’s fee.   Tha fess
of the oounty or district attorney are eet out by Article
733Z, eupra.,and in no oae4 may the State or county be
liable for the earn4under Artlale 7333, supra, whloh article
also requires that said fee be charged a8 court oosts.
            In anewer to your eeoond qusetion you are
reepeatrully edvisad that it is the opinion of this Ds-
partmsnt that the dietriot   or oounty attorney is not 4n-
title&to the fees provldsd by Arti       7352, eupre, in tax
euite f+l$edunder Article 7345b, by a taxing unit other
then the State end oounty where the dletriot or county
attorney does not file an answ4r or olalm for the State
and oountp.    Fee8 are primarily allowed ior some epeoifio
service preformed end where no service la rendered no
r44 oen be oharged or allowed unless epeclfioally auth-
oriaed by statute.
          Trusting that the foregoing fully         anawere        your
inquirk; we remain
                                    Very truly yours

                              ATTORWEY   0EWERA.L     OF   TEXAS




AW:AW